DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to CON 17/041,692 filed 9/25/2020, where 17/041,692 is a 371 of PCT/IB2019/000963 filed 8/30/2019, and PCT/IB2019/000963 having two Provisional Applications: PRO 62/922,225 filed 10/11/2018, and PRO 62/725,655 filed 8/31/2018is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 58-71 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 58 Claim interpretation: Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the plain meaning of the words in the claim, the broadest reasonable interpretation of claim 58 is a method imaging system comprising a console associated with an imaging device where the consolule comprises a processor, the processor 
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites an imaging system which falls into a statutory category. Thus, the claim is directed to a system, which is a statutory categorie of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no naturebased product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.
The first limitation in the claim recites the system comprising a processor configured to “receive wave data from the imaging device”. The process of receiving wave data from the imaging device covers performance of the limitation in the mind but for the recitation of general computer components therefore it does not negate the mental nature of this limitation. Therefore the step of receiving wave data can be performed by printing out the wave data from the imaging device using general computer components. Thus, the first limitation recites a concept that falls into the “mental process” group of abstract ideas.
The second limitation in the claim recites the system comprising a processor configured to “reconstruct one or more images from the wave data to generate a full circumferential, 360-degree view of intravascular tissue”. The process of reconstructing one or images from the wave data to generate a full circumferential view of the intravascular tissue covers performance of the limitation in the mind but for the recitation of general computer components therefore it does not negate the mental nature of 
Accordingly, all limitations recite a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract ideas, the claim recites the additional element of a console that comprises a processor configured to perform the steps of the claim, and an imaging device.
The console is recited so generically (no details whatsoever are provided other than that it is a console) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).

An evaluation of whether the console an imaging device are “insignificant extra-solution activity” is then performed. Note that because the Step 2A Prong Two analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not the console or the imaging device is well-known. See October 2019 Update at Section III.D. When so evaluated, the console represents a housing for the processor and the imaging device represents a generic imaging device capable of receiving wave data that is necessary for use of the recited judicial exception (the obtained information is used in the abstract mental process) and is recited at a high level of generality. The console and imaging device are thus insignificant extra-solution activity. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016).
Even when viewed in combination, the additional elements in this claim do no more than provide a means to receive data, using the processor as a tool. While this type of automation improves the work of clinicians (by minimizing or eliminating the need for physical copies of images), there is no 
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.
As explained with respect to Step 2A Prong Two, imaging device is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The imaging device which is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of receiving wave data from the imaging device is mere data gathering that is recited at a high level of generality, is also well known. These limitations therefore remain insignificant extra- solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional element represents mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept.
The claim is not eligible.

The depending claims 59-68 are also determined to be not patent eligible since the depending claims do not recite any further additional elements beyond the judicial exception, and evaluating those 
In addition, as for step 2B the claims as a whole do not amount to significantly more than the recited exception since the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A, the claims as a whole merely describe the data used to reconstruct an image and a processor configured to reconstruct an image. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea.
The claims are not patent eligible.

Although claims 69-71 appear to be patent eligible under PEG, the claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 58 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kemp (US 20140276084 A1).
Regarding Claim 58, Kemp discloses an imaging system comprising a console that is configured to be operably associated with an imaging device, the console comprising a processor (Para [0046] – “As configured to:

    PNG
    media_image1.png
    638
    496
    media_image1.png
    Greyscale

	receive wave data from the imaging device (Para [0040] – “Application of an electric field across the thickness direction causes a strain in the film and induces membrane bending, thereby propagating a sound wave. reflected sound waves are received on the membrane, which causes a detectable charge displacement in the electrode PZT”, Para [0035] – “Ultrasound transducers produce ultrasound energy and receive echoes from which real time ultrasound images of a thin section of the blood vessel are produced” images are formed from the received signals therefore the signals are processed by a ; and
reconstruct one or more images from the wave data to generate a full circumferential, 360-degree view of intravascular tissue (Para [0028] – “FIG. 7 shows a three-dimensional graphic of a vessel using a collection of B-scans”, therefore images were reconstructed to form the three-dimensional graphic, Para [0028] – “Combined translational and rotational motion results in a three dimensional dataset of two dimensional image frames, where each frame provides a 360° slice of the vessel at different longitudinal locations”, Para [0004] – “The sequence signals interspersed with receipt signals provides the ultrasound data required to reconstruct a complete cross-sectional image of a vessel”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 59-62, 65-66, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp (US 20140276084 A1) as applied to claim 58 above, and further in view of Grondin et al. NPL 2015 “Intracardiac Myocardial Elastography in Canines and Humans In Vivo”.
Regarding Claim 59, Kemp disclose all the elements of the claimed invention as cited in claim 58.
	Conversely Kemp does not teach wherein the wave data comprises at least one of plane wave data and diverging wave data.
	However Grondin et al. hereinafter Grondin discloses wherein the wave data comprises at least one of plane wave data and diverging wave data (Pg. 338 left col. second para. – “High-frame-rate ultrasound imaging can be achieved with techniques such as composite imaging [30] or parallel beamforming using plane wave [31] or diverging beams [32], [33]”).
Grondin is an analogous art considering it is in the field of catheter based ultrasound imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kemp to combining the wave data of Grondin to achieve the same results. One would have motivation to combine because “In this study, high frame rate was obtained with parallel beamforming using a diverging wave transmit sequence” (Pg. 347 left col. second para.).
Regarding Claim 60, Kemp and Grondin disclose all the elements of the claimed invention as cited in claims 58 and 59.
Kemp further discloses wherein the imaging device comprises a catheter-based ultrasound imaging device (Para [0030] – “The plurality of imaging elements disposed along a length of a rotating elongate member are also described herein as a linear phased imaging array. FIGS. 8A and 8B depict a catheter of the invention. FIG. 8A depicts the rotating elongate member 103 of the catheter”).
Regarding Claim 61, Kemp and Grondin disclose all the elements of the claimed invention as cited in claims 58, 59, and 60.
Kemp further discloses wherein the wave data is associated with one or more wave transmit-receive cycles carried out with respect to surrounding intravascular tissue via the catheter-based ultrasound imaging device (Para [0004] – “The excitation pulse causes the transducer to vibrate, sending out a series of transmit pulses. The transmit pulses are emitted at a frequency that allows time for receipt of echo signals”, therefore there are multiple transmit-receive cycles, Para [0042] – “An linear-phased imaging array 520 proximal to the distal tip 510, includes a plurality of transducers that image the tissue with ultrasound energy (e.g., 20-50 MHz range) and image collectors that collect the returned energy (echo) to create an intravascular image”).
Regarding Claim 62, Kemp and Grondin disclose all the elements of the claimed invention as cited in claims 58, 59, 60, and 61.
Kemp further discloses wherein the catheter-based ultrasound imaging device is configured to operate in a wave imaging mode (Para [0040] – “Application of an electric field across the thickness direction causes a strain in the film and induces membrane bending, thereby propagating a sound wave. reflected sound waves are received on the membrane, which causes a detectable charge displacement in the electrode PZT”) causing an ultrasound transducer array of the catheter-based ultrasound imaging device to carry out multiple wave transmit-receive cycles (Para [0004] – “The excitation pulse causes the a series of transmit pulses. The transmit pulses are emitted at a frequency that allows time for receipt of echo signals”, therefore there are multiple transmit-receive cycles, Para [0042] – “An linear-phased imaging array 520 proximal to the distal tip 510, includes a plurality of transducers that image the tissue with ultrasound energy (e.g., 20-50 MHz range) and image collectors that collect the returned energy (echo) to create an intravascular image”), each cycle comprising transmission of a wave front to, and receipt of echoes of the wave fronts from, the intravascular tissue (Para [0004] – “The transmit pulses are emitted at a frequency that allows time for receipt of echo signals, therefore it is interpreted each transmission wave has a corresponding receipt of echoes, Para [0042] – “An linear-phased imaging array 520 proximal to the distal tip 510, includes a plurality of transducers that image the tissue with ultrasound energy (e.g., 20-50 MHz range) and image collectors that collect the returned energy (echo) to create an intravascular image”).
Regarding Claim 65, Kemp and Grondin disclose all the elements of the claimed invention as cited in claims 58, 59, 60, 61, and 62.
Kemp further discloses wherein the ultrasound transducer array comprises a cylindrical array of ultrasound transducer elements (Para [0005] – “Phased-array IVUS catheters include a transducer array that forms a circumferential ring around the distal end of the catheter device”).
Regarding Claim 66, Kemp and Grondin disclose all the elements of the claimed invention as cited in claims 58, 59, 60, 61, and 62.
Kemp further discloses wherein the ultrasound transducer array comprises a linear array of ultrasound transducer elements (Para [0006] – “Aspects of the invention are accomplished by providing a linear-phased array transducer along a longitudinal axis of a body of an imaging device”).
Regarding Claim 68, Kemp and Grondin disclose all the elements of the claimed invention as cited in claims 58, 59, 60, 61, and 62.
control and cause continuous full rotation of the ultrasound transducer array about a longitudinal axis of the catheter (Para [0006] – “Using the linear-phased array transducer of the invention provides two-dimensional images of an object parallel to the imaging device without movement and provides three-dimensional images of a vessel with as little as single mechanical 360° rotation”, Figs. 11 and 12 reproduced below show rotation along a longitudinal axis): and

    PNG
    media_image2.png
    307
    651
    media_image2.png
    Greyscale

control and cause transmission of multiple wave transmit cycles from the ultrasound transducer array to, and receipt of multiple wave receive cycles from, the surrounding intravascular tissue (Para [0004] – “The excitation pulse causes the transducer to vibrate, sending out a series of transmit pulses. The transmit pulses are emitted at a frequency that allows time for receipt of echo signals”, therefore there are multiple transmit-receive cycles, Para [0042] – “An linear-phased imaging array 520 proximal to the distal tip 510, includes a plurality of transducers that image the tissue with ultrasound energy (e.g., 20-50 MHz range) and image collectors that collect the returned energy (echo) to create an intravascular image”) to thereby process the wave reflected signal data and subsequently reconstruct one or more images (Para [0005] – “Signal processing is performed on the recorded acoustic signals to reconstruct an image (tomographic frame) whose orientation is perpendicular to the axis of the catheter body”).
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Kemp (US 20140276084 A1), in view of Grondin et al. NPL 2015 “Intracardiac Myocardial Elastography in Canines and Humans In Vivo” and further in view of Moore et al. (US 20100152590 A1).
Regarding Claim 63, Kemp and Grondin disclose all the elements of the claimed invention as cited in claims 58, 59, 60, 61, and 62.
Kemp further discloses output, via a display, the reconstructed two-, three-, or four-dimensional image to an operator depicting visualization of the intravascular tissue (Para [0046] – “In some embodiments, a user interacts with a visual interface to view images from the imaging system. Input from a user (e.g., parameters or a selection) are received by a processor in an electronic device. The selection can be rendered into a visible display…An image may be displayed using an I/O 454, 437, or 471, which may include a monitor”, Para [0006] – “Using the linear-phased array transducer of the invention provides two-dimensional images of an object parallel to the imaging device without movement and provides three-dimensional images of a vessel with as little as single mechanical 360° rotation”, Para [0042] – “An linear-phased imaging array 520 proximal to the distal tip 510, includes a plurality of transducers that image the tissue with ultrasound energy (e.g., 20-50 MHz range) and image collectors that collect the returned energy (echo) to create an intravascular image”).
Conversely Kemp does not teach process the reflected signal data using a compounding algorithm and reconstruct at least one of a two-, three-, or four-dimensional image from reflected signal data; and
However Moore et al. hereinafter Moore discloses process the reflected signal data using a compounding algorithm and reconstruct at least one of a two-, three-, or four-dimensional image from reflected signal data (Para [0109] – “Spatial compounding combined with rapid linear translation and rotation of the imaging core enables a volume of interest to be insonified from multiple directions… The multiple images acquired at different imaging directions are then combined into a single spatial compound image”, Para [0010] – “The catheter-based imaging system may further comprise a stage that stitches ; and
Moore is an analogous art considering it is in the field of catheter-based ultrasound imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kemp to combine the compounding algorithm of Moore to achieve the same results. One would have motivation to combine because “Spatial compound imaging techniques may be used to reduce image artifacts” (Para [0108]).
Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Kemp (US 20140276084 A1), in view of Grondin et al. NPL 2015 “Intracardiac Myocardial Elastography in Canines and Humans In Vivo” and further in view of van der Horst et al. (US 20190175035 A1).
Regarding Claim 64, Kemp and Grondin disclose all the elements of the claimed invention as cited in claims 58, 59, 60, 61, and 62.
Conversely Kemp does not teach wherein the ultrasound transducer array comprises a 64-channel array design allowing ultrafast wave imaging, wherein the wave imaging mode comprises capturing plane wave reflected signal data at a rate of at least 10 kHz.
However Grondin discloses wherein the ultrasound transducer array comprises a 64-channel array design allowing ultrafast wave imaging (Pg.338 right col. last para. – “A 5.8-MHz ICE catheter with 64 elements and 13 mm active aperture (ViewFlex PLUS ICE catheter, St. Jude Medical, St. Paul, MN) on an ultrasound system (Viewmate Z, St. Jude Medical) was used”, Pg. 339 left col. first para. – “High-frame-rate imaging was achieved by reconstructing the entire frame from a single-beam transmit”),
Grondin is an analogous art considering it is in the field of catheter based ultrasound imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kemp to combining the wave data of Grondin to achieve the same results. One would have motivation to combine because “In this study, high frame rate was 
Conversely Kemp and Grondin do not teach wherein the wave imaging mode comprises capturing plane wave reflected signal data at a rate of at least 10 kHz.
However van der Horst et al. hereinafter van der Horst discloses wherein the wave imaging mode comprises capturing plane wave reflected signal data at a rate of at least 10 kHz (Para [0013] – “The vessel is a renal artery and the sampling frequency of the first and the second imaging element is 10 kHz or higher”).
Van der Horst is an analogous art considering it is in the field of catheter based ultrasound imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kemp to incorporate the imaging parameters of van der Horst to achieve the same results. One would have motivation to combine because “the sensors 202, 204 may be configured to collect imaging data at high frequencies to provide better accuracy.” (Para [0076] – “the sensors 202, 204 may be configured to collect imaging data at high frequencies to provide better accuracy”).
Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Kemp (US 20140276084 A1), in view of Grondin et al. NPL 2015 “Intracardiac Myocardial Elastography in Canines and Humans In Vivo” and further in view of Ossmann et al. (US 20200214670 A1).
Regarding Claim 67, Kemp and Grondin disclose all the elements of the claimed invention as cited in claims 58, 59, 60, 61, and 62.
Conversely Kemp does not teach wherein the ultrasound transducer array comprises a 2D array of transducer elements.
wherein the ultrasound transducer array comprises a 2D array of transducer elements (Para [0047] – “In some embodiments, the array of imaging elements 302 is a two dimensional array”).
Ossmann is an analogous art considering it is in the field of array-based intraluminal imaging devices.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kemp to combine the 2D array of Ossmann to achieve the same results. One would have motivation to combine because “A 2D array can be configured to generate 2D and/or 3D images” (Para [0037]).
Allowable Subject Matter
Claims 69-71 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 69-71 contain subject matter that could not be found in prior art.  In combination with Kemp and Grondin the prior art does not teach or suggest reconstructing an image of the intravascular tissue based on the angular positions of the transmission of acoustic waves and the angular positions of the respective reception of acoustic waves. The prior art further does not teach reconstructing an image as a function of the angle of the wave, the rotational angle of the catheter, the rotational axis of the catheter and the position of the transducers relative to the apex of the catheter.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793